Citation Nr: 0209819	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  98-13 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence to reopen a claim of 
service connection for a psychiatric disorder (claimed as a 
nervous condition) has been submitted.

2.  Whether new and material evidence to reopen a claim of 
service connection for a skin disability has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
June 1981 and active naval service from February 1983 to 
March 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Montgomery Regional Office (RO), which 
denied service connection for a nervous disability and a skin 
disability as it was determined that new and material 
evidence, sufficient to reopen the claims, had not been 
submitted.

This case was previously remanded by the Board in November 
2000 because the RO, in its January 1998 rating decision and 
June 1998 statement of the case, had not had the opportunity 
to decide the issues based on the less stringent standards 
for determinations regarding new and material evidence set 
forth in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
RO considered the question of new and material evidence based 
on the more restrictive criteria promulgated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board asked that the 
RO reconsider the veteran's claims based on Hodge.  The 
veteran's claims are now again before the Board, and the 
Board finds that the RO has complied fully with the mandates 
of its remand.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  By October 1994 decision, the RO denied the veteran's 
claims of service connection for a psychiatric and skin 
disability.

2.  By January 1998 decision, the RO declined to reopen the 
veteran's claims of service connection for a psychiatric 
disability and a skin disability as new and material 
evidence, sufficient to reopen those claims, had not been 
submitted.  

3.  Evidence received since the October 1994 denial of 
service connection for a psychiatric disability does not bear 
directly and substantially on that specific matter, it is 
cumulative, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered to fairly decide the claim.  

4.  Evidence received since the October 1994 denial of 
service connection for a skin disability does not bear 
directly and substantially on that specific matter, it is 
cumulative, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The October 1994 RO decision is final.  38 U.S.C.A. § 511 
(West 1991); 38 C.F.R. § 20.1100 (2001).

2.  New and material evidence has not been received to 
warrant reopening the claim of service connection for a 
psychiatric disability.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).

3.  New and material evidence has not been received to 
warrant reopening the claim of service connection for a skin 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A December 1978 service medical notation indicated that the 
veteran had problems adapting to the Army.  He stated that he 
felt that the military was jeopardizing his civilian career 
as a musician.  Another notation dated that same month 
indicated a possible mental problem.  Apparently, he appeared 
depressed, and it seemed as though he had a "negative 
attitude" toward his job and the Army.  No diagnosis was 
recorded. 

February 1980 service medical records indicated diagnoses of 
dry skin, tinea pedis, and a seborrheic scalp.

In January 1981, he filed a claim of service connection for 
"skin disease."  The Board notes that the veteran was at 
that time still in active service.

On October 1982 report of medical history, he indicated no 
ailments or disabilities.  However, a diagnosis of tinea 
versicolor was noted.  On the corresponding report of medical 
examination, the examiner indicated that there was a question 
as to the veteran's attitude and motivation.  

In February 1983, he was seen for a psychiatric evaluation in 
reference to his attitude and motivation from 1978 to 1981.  
The veteran admitted that there were times when his attitude 
was bad, usually occurring when he was upset about his 
girlfriend at home or when he was being asked to go out into 
the field when it was very cold.  He attributed his prior bad 
attitude to his immaturity while in the Army.  After an 
interview, the examiner found no psychiatric or personality 
problems.  The examiner opined that there would be no 
contraindications to the veteran's induction into the Navy.  

In July 1984, service medical records indicated that the 
veteran complained of pseudofolliculitis.  He was told not to 
shave.  

In August 1984, a vesicle between the fourth and fifth toes 
of the left foot was noted.  

In July 1985, service medical records indicated that the 
veteran complained of shaving irritation.  Also, that month, 
he complained of painful and itching cracks on the feet.  
Tinea pedis was diagnosed.  In November 1985, he complained 
of itching on the hands and feet.  Dermatitis of questionable 
etiology was diagnosed.  

May 1987 service medical records indicated that the veteran 
was sent to see a physician because he seemed tense.  The 
physician noted that there were no signs of emergent 
psychiatric problems.

On March 1988 report of medical history at service 
separation, the veteran reported frequent trouble sleeping 
and "depression or excessive worry."  The examiner noted 
that sleep trouble began one or two years earlier, but that 
there were no signs of depression evident.  On corresponding 
medical examination report, the examiner indicated no 
psychiatric or skin abnormality on clinical evaluation.

In May 1994, he filed a claim of service connection for a 
skin disability and "nerves."  He claimed that his skin 
condition was secondary to his psychiatric disability.

In May and June 1994, he was hospitalized at a VA facility.  
The discharge diagnoses were affective disorder and alcohol 
abuse.

By October 1994 decision, the RO denied service connection 
for a psychiatric disability and a skin disability.  The 
veteran did not initiate a timely appeal, and that decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302, 20.1103 (2001).

By June 1997 written statement, the veteran indicated that he 
suffered from a skin condition in service that the military 
"never resolved."  At the time, he asserted that skin 
symptoms included itching and burning.  After several 
treatments failed, he was told that "it was all in his 
head."  He stated that he still felt a stinging sensation on 
occasion.  He also stated that he never had the sensation 
before service.

A second June 1997 written statement from the veteran 
indicated that his relatives had initiated commitment 
proceedings on several occasions because his nerves "acted 
up."  He claimed he was never given a chance to explain 
because the authorities believed his relatives.  He did 
state, however, that he had a "nervous condition" that did 
not manifest itself until service.

In a July 1997 written statement, he again asserted that he 
was never treated for a psychiatric problem before service.

In August 1997, the veteran submitted medical records from 
the Cahaba Center, a mental health facility, dated between 
October 1995 and August 1997.  Progress notes reflected 
symptoms such as anxiety, depression, and nervousness.  
Lithium was prescribed.  According to those records, on one 
occasion, the veteran stated that he was depressed due to his 
financial situation.  

By January 1998 decision, the RO denied service connection 
for a psychiatric disability and for a skin disability, as 
new and material evidence, sufficient to reopen those claims, 
had not been submitted.

In October 1998, the RO obtained a 1991 VA hospital discharge 
report.  He was hospitalized in March and April 1991 for over 
three weeks for alcohol detoxification and for a dental 
problem.  The discharge diagnoses, in pertinent part, were 
schizophrenia: schizoaffective depressed with paranoid 
features, alcohol dependence, and a rash in the groin area.

In July 2000, he testified at a hearing before the 
undersigned at the RO that upon entering service, he began to 
experience skin problems from the top of his head to the 
bottom of his feet.  He also stated that he was eventually 
told that "it was all in his head."  He stated that he 
still experienced itching.  He testified that after service, 
he was prescribed Haldol for his psychiatric condition but 
indicated that the medication made him incoherent.  He stated 
that he had been told that his itching was caused by his 
nerves.

As noted above, the veteran's claims of service connection 
for a psychiatric and skin disability were previously denied 
by October 1994 RO decision that became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in October 1994.  

In this case, the additional evidence submitted after the 
initial RO decision consists of several written statements 
from the veteran, progress notes from the Cahaba Center, the 
April 1991 VA hospitalization discharge report, and the 
veteran's recent hearing testimony.  With respect to a 
psychiatric disability, diagnoses of alcohol dependence, 
schizophrenia, anxiety, and depression were suggested.  With 
respect to his skin, the new evidence indicates a 1991 
diagnosis of a rash in the groin area as well as repeated 
assertions by the veteran that he did not suffer from a skin 
disability prior to service.  

After careful consideration of this evidence, the Board finds 
that the evidence pertaining to both the claimed psychiatric 
disability and the claimed skin disability is not new and 
material sufficient to reopen the claims of service 
connection for those disabilities.  With respect to the 
claimed psychiatric disability, it is clear that the veteran 
has current mental and/or emotional problems.  However, 
service medical records indicated no psychiatric diagnosis, 
and there is no new evidence suggesting a link between any 
present psychiatric disability and service.  Thus, although 
some new psychiatric evidence has been submitted, it is not 
new and material within the scope of the applicable law and 
regulations, and the matter of service connection for a 
psychiatric disability cannot be reopened.  See 38 C.F.R. 
§ 3.156(a); Hodge, 155 F.3d at 1363.  

Regarding the veteran's claimed skin disability, he submitted 
several statements alleging skin symptomatology.  Also, new 
evidence consists of a 1991 diagnosis of a rash in the groin 
area.  However, there is no competent medical evidence of a 
current skin disability or suggestion that any present skin 
disability is linked to his service.  Thus, although some new 
evidence has been submitted with respect to the skin, it is 
not new and material within the scope of the applicable law 
and regulations, and the matter of service connection for a 
skin disability cannot be reopened.  Id.

In conclusion, the matters of service connection for a 
psychiatric disability and service connection for a skin 
disability will not be reopened, as new and material 
evidence, sufficient to reopen those claims, has not been 
submitted.  The veteran is reminded that his claims will only 
be reopened if and when he submits evidence that is both new 
and material within the parameters set forth by the 
applicable law and regulations as outlined above.
	(CONTINUED ON NEXT PAGE)


ORDER

No new and material evidence having been submitted, the claim 
of service connection for a psychiatric disability remains 
denied.

No new and material evidence having been submitted, the claim 
of service connection for a skin disability remains denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

